DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 11-30-2021 has been considered.
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.

Request for Continued Examination (RCE)
This is a Request for Continued Examination (RCE) first action on the merits.

Response to Amendment
Applicants’ amendments are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an object recognizer configured to recognize” in claims 2 and 5.
“a travel driver
“a travel controller configured to control driving” in claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, a controller, CPU, processor, server, or the like, and at least one wheel or the like, and at least one motor or the like.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 20130056032 A1) in view of Smith (US 20150166060 A1).

REGARDING CLAIM 1, Choe discloses, a travel driver configured to move a main body (Choe: [0068] Referring to FIG. 3, the driving unit 120 is provided with wheel motors connected to the right and left main wheels 121, and configured to rotate the wheels. As the wheel motors are driven by the driving unit 120, the robot cleaner is moved. The wheel motors are connected to the main wheels, respectively thus to rotate the main wheels, and can be rotated in two directions in an independent manner. And, the robot cleaner is provided with one or more auxiliary wheels on the rear surface thereof. The auxiliary wheels serve to support a body, to minimize friction between a lower surface of the body and the bottom surface (surface to be cleaned), and to allow the robot cleaner to smoothly move); a camera configured to acquire an image of surroundings of the main body (Choe: [0065] Referring to FIG. 3, the image detection unit 110 may include a camera); a storage configured to store the image acquired by the camera (Choe: [0052] FIGS. 60 and 61 are views showing a screen of a terminal, for explaining an operation to store a video-recorded image in a memory); a sensor unit having one or more sensors configured to sense an object during the movement of the main body (Choe: [0069] Referring to FIG. 2 or 3, the robot cleaner further includes an obstacle detection unit 151 having one or more sensors, and configured to detect peripheral obstacles using detection signals of the sensors, and to output obstacle information. The control unit 130 creates a map based on the obstacle information.); and a controller configured to perform control to extract a part of the image from the camera corresponding to a direction in which the object sensed by the sensor unit is positioned relative to the main body (Choe: [0065] The control unit 130 may extract feature points from the image information captured by the image detection unit. Then, the control unit 130 may recognize the position of the robot cleaner based on the feature points, and may create a map with respect to a cleaning region; [0070] The first sensor is configured to detect an object which exists in a moving direction of the robot cleaner, i.e. an obstacle, and then transmits obstacle information to the control unit 130. That is, the first sensor detects protrusions, appliances, furniture, wall surfaces, wall corners, etc. which exist on a moving path of the robot cleaner, and then transmits obstacle information to the control unit. The first sensor may be implemented as an infrared ray sensor, an ultrasonic sensor, an RF sensor, a geomagnetic sensor, etc. And, the second sensor detects an obstacle which exists at the front or lateral side, and transmits obstacle information to the control unit.) and to recognize the object from the extracted part of the image (Choe: [0095] The controller 220 may perform a pattern recognition processing so as to recognize writing or drawing input on the display unit 230 as a text or an image.), a first sensor which is disposed on a front surface of the main body (Choe: [0070] the obstacle detection unit 151 includes first sensors installed on a front circumferential surface of the robot cleaner) and emits a signal for object detection (Choe: [0070] the obstacle detection unit 151 includes first sensors installed on a front circumferential surface of the robot cleaner.. The first sensor is configured to detect an object which exists in a moving direction of the robot cleaner, i.e. an obstacle, and then transmits obstacle information to the control unit 130.); and a second sensor and a third sensor which are spaced apart in left and right directions from the first sensor (Choe: [FIG. 2] and a second sensor and a third sensor which are spaced apart in left and right directions from the first sensor can be observed.).
Choe doe not explicitly recite the terminology "emits a signal for object detection". However, Choe discloses "[0070] The first sensor is configured to detect an object which exists in a moving direction of the robot cleaner, i.e. an obstacle, and then transmits obstacle information to the control unit 130", which implicitly discloses an emission component.
Choe does not explicitly disclose, and receive the signal from the first sensor.
However, in the same field of endeavor, Smith discloses, [0067] “In addition, the emitters 530e and the receivers 530r may be disposed on other portions of the robot body 110, such as right and left sides of the robot body 110, a back side of the robot body 110, or any other appropriate location… [0068] Referring to FIGS. 9A and 9B, the sonar system 530 may be disposed on an upper portion 132 (see FIG. 1) of the bumper 130 and/or on the front face 113 of the [0067-0073] for further discussion of second and third (or more) sensors receiving signals from a single emitting sources), for the benefit of increasing periphery observation and reducing the number of components.
Smith does not explicitly recite the terminology "receive the signal from the first sensor". However, Smith discloses a sensor system comprising a plurality of emitters and receivers with overlapping coverage (see at least figures 9A-B and 10A-C), wherein a plurality of receivers sense data from a single emission source, which reads on the claimed element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system and method for remotely controlling a robot disclosed by Choe to include a plurality of receivers for a single source emission taught by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to increase periphery observation and reducing the number of components.

REGARDING CLAIM 6, Choe in view of Smith remain as applied above to claim 1, and further, Choe also discloses, an image processing unit configured to extract the part of the image camera in correspondence to the direction in which the object sensed by the sensor is positioned relative to the main body (Choe: [0065] The control unit 130 may extract feature points from the image information captured by the image detection unit. Then, the control unit 130 may recognize the position of the robot cleaner based on the feature points, and may create a map with respect to a cleaning region; [0070] The first sensor is configured to detect an object which exists in a moving direction of the robot cleaner, i.e. an obstacle, and then transmits obstacle information to the control unit 130. That is, the first sensor detects protrusions, appliances, furniture, wall surfaces, wall corners, etc. which exist on a moving path of the robot cleaner, and then transmits obstacle information to the control unit. The first sensor may be implemented as an infrared ray sensor, an ultrasonic sensor, an RF sensor, a geomagnetic sensor, etc. And, the second sensor detects an obstacle which exists at the front or lateral side, and transmits obstacle information to the control unit.).

REGARDING CLAIM 12, Choe in view of Smith remain as applied above to claim 1, and further, Choe also discloses, the controller is further configured to store position information of the sensed object and position information of the mobile robot in the storage (Choe: [0079] The user may input, through the input unit 300, a command instructing an output of one or more information among information stored in a storage unit. The input unit 160 may be implemented as one or more buttons. For instance, the input unit 160 may include an OK button and a set button. The OK button is used to input a command for certifying obstacle information, position information, image information, a cleaning region, a map, a cleaning path, a moving path, a patrolling path, etc.), and perform control to register an area having a  (Choe: [FIG. 30] in figure 30 register an area having a predetermined size around a position of the sensed object as an object area in a map can be overserved e.g., charging station.).

Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 20130056032 A1) in view of Smith (US 20150166060 A1) as applied to claim 1 above, and further in view of Seo (KR 20150142475 A), Fahn (US 20100298977 A1), and Kim (US 20150142169 A1).

REGARDING CLAIM 2, Choe in view of Smith remain as applied above to claim 1, and further, Choe in view of Smith do not explicitly disclose, an object regognizer configured to recognize an object in the extracted part of the image based on data pre-learned through machine learning.
However, in the same field of endeavor, Seo teaches, “Obstacle identification device according to an embodiment of the present invention for achieving the above object, a camera for taking an image from the sky; A detection sensor for detecting objects around the robot; And a controller that matches the captured image with the detected object to identify a matching obstacle” (Seo: [0009]). “In addition, the controller may extract feature points indicating an obstacle from the captured image, and compare the extracted feature points with the detected object to identify the matching obstacle” (Seo: [0010]). “In addition, the controller may further identify additional obstacles through a machine learning algorithm using the characteristics of the identified matching obstacle in the captured image” (Seo: [0011]), for the benefit of matching detected objects.

Choe in view of Smith and Seo do not explicitly disclose, a travel controller configured to control driving of the travel driver based on an attribute of the recognized object.
However, in the same field of endeavor, Fahn teaches, “since the control module 150 has obtained the positions of each of the target objects, the control module 150 can enable the driving apparatus 110 to change the moving direction and the moving speed of the mobile robot 100 to approaches to the target objects” (Fahn: [0068]), for the benefit of navigating obstacles in the robot environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Choe to include a travel control module configured to control driving of the travel drive unit based on an attribute of the recognized object taught by Fahn. One of ordinary skill in the art would have been motivated to make this modification in order to navigate obstacles in the robot environment.
Choe in view of Smith, Seo, and Fahn do not explicitly disclose, which is indicative that the mobile robot is able to climb the object.
However, in the same field of endeavor, Kim teaches, “If the height of the obstacle is less than the first reference height, the controller 630 controls the cleaning robot to be in the flat ground movement; if the height of the obstacle is equal to or greater than the first reference height but equal to or less than a second reference height, the controller 630 controls the (Kim: [0446]); (Kim: [FIG. 30, 37A-37D]) the mobile robot is able to climb the object can be observed, for the benefit of navigating obstacles in a robot environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Choe to include climbing taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to navigate obstacles in a robot environment.

REGARDING CLAIM 3, Choe in view of Smith, Seo, Fahn, and Kim remain as applied above to claim 2, and further, Choe also teaches, the controller further comprises an image processing module configured to extract the part of the image acquired by the camera (Choe: [0065] The control unit 130 may extract feature points from the image information captured by the image detection unit. Then, the control unit 130 may recognize the position of the robot cleaner based on the feature points, and may create a map with respect to a cleaning region.) in correspondence to the direction in which the object sensed by the sensor unit is positioned relative to the main body (Choe: [0070] The first sensor is configured to detect an object which exists in a moving direction of the robot cleaner, i.e. an obstacle, and then transmits obstacle information to the control unit 130. That is, the first sensor detects protrusions, appliances, furniture, wall surfaces, wall corners, etc. which exist on a moving path of the robot cleaner, and then transmits obstacle information to the control unit. The first sensor may be implemented as an infrared ray sensor, an ultrasonic sensor, an RF sensor, a geomagnetic sensor, etc. And, the second sensor detects an obstacle which exists at the front or lateral side, and transmits obstacle information to the control unit.).

REGARDING CLAIM 4, Choe in view of Smith, Seo, Fahn, and Kim remain as applied above to claim 2, and further, Choe also teaches, a communication unit configured to transmit the extracted part of the image to a predetermined server (Choe: [0019] the robot cleaner's creating image information by capturing the periphery; the robot cleaner's transmitting one or more data including the image information to the terminal; and the terminal's displaying the data on a screen; [0065] Image information is consecutively transmitted to the terminal for a predetermined time according to the terminal's request. The control unit 130 may extract feature points from the image information captured by the image detection unit.).
Choe in view of Smith, Fahn, and Kim do not explicitly disclose, receive machine learning-related data from the predetermined server.
However, in the same field of endeavor, Seo teaches, In addition, “the controller may further identify additional obstacles through a machine learning algorithm using the characteristics of the identified matching obstacle in the captured image” (Seo: [0011]), for the benefit of object matching.

REGARDING CLAIM 5, Choe in view of Smith, Seo, Fahn, and Kim remain as applied above to claim 4, and further, Seo also teaches, the object recognizer is updated based on the machine learning-related data received from the predetermined server (Choe: [0011] In addition, the controller may further identify additional obstacles through a machine learning algorithm using the characteristics of the identified matching obstacle in the captured image.).

Claims 7, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 20130056032 A1) in view of Smith (US 20150166060 A1) as applied to claims 1 and 12 above, and further in view of Fahn (US 20100298977 A1).

REGARDING CLAIM 7, Choe in view of Smith remains as applied above to claim 1, and further, Choe in view of Smith do not explicitly disclose, when the object is sensed from a forward-right direction of the main body at a point in time, extract a right lower area of the selected image acquired at the point in time; when the object is sensed from a forward-left direction of the main body at the point in time, extract a left lower area of the selected image acquired at the point in time; and when the object is sensed from a forward direction of the main body at the point in time, extract a central lower area of the selected image acquired at the point in time.
However, in the same field of endeavor, Fahn teaches, “In the present embodiment, after obtaining the candidate objects, the control module 150 divides the image into a plurality of sub-image areas, and determines that which one of the sub-image areas has the most candidate objects, wherein each of the sub-image areas is respectively associated with an orientation directed from the mobile robot, such as the front, the left, and the right” (Fahn: [0061]), for the benefit of obtaining candidate objects in sub-images.


REGARDING CLAIM 10, Choe in view of Smith remains as applied above to claim 1, and further, Choe in view of Smith do not explicitly disclose, a plurality of continuous images acquired by the camera is stored in the storage, and wherein the controller is further configured to extract, based on a moving direction and a moving speed of the main body, a part of an image acquired at a specific point in time earlier than an object sensing time of the sensor unit from among the plurality of continuous images.
However, in the same field of endeavor, Fahn teaches:
a plurality of continuous images acquired by the image acquisition unit is stored in the storage (Fahn: [0054] Moreover, the image capturing apparatus 120 successively acquires images when the mobile robot 100 moves; [0056] Using the images acquired by the image capturing apparatus 120, the control module 150 detects the target objects to be manipulated and plans a manipulating order; [Fig. 3, 4] using stored images for detecting candidate objects at different distances and ordering manipulation.)
the controller is further configured to extract (Fahn: [0026] In an embodiment of the present invention, the control module performs an edge detection operation on the image to extract a plurality of edge features, and determines whether the edge features constitute the specific shape or not to obtain the candidate objects.)
based on a moving direction and a moving speed of the main body (Fahn: [0068]  the control module 150 can enable the driving apparatus 110 to change the moving direction and the moving speed of the mobile robot 100 to approaches to the target objects)
a part of an image acquired at a specific point in time earlier than an object sensing time of the sensor unit from among the plurality of continuous images (Fahn: [0056] The control module 150 is coupled to the driving apparatus 110, the image capturing apparatus 120, the target object manipulating apparatus 130, and the ultrasonic sensing apparatus 140. Using the images acquired by the image capturing apparatus 120, the control module 150 detects the target objects to be manipulated and plans a manipulating order. Moreover, the control module 150 enables the driving apparatus 110 to steer the mobile robot 100 to move in the space according to dynamically planned moving paths).
For the benefit of navigating a robot environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Choe to include changing speed and direction based upon environment taught by Fahn. One of ordinary skill in the art would have been motivated to make this modification in order to navigate a robot environment.

Regarding CLAIM 11, Choe in view of smith and Fahn remains as applied above to claim 10, and further, Fahn teaches, the controller is further configured to extract a part of an image (Fahn: [0026] In an embodiment of the present invention, the control module performs an edge detection operation on the image to extract a plurality of edge features, and determines whether the edge features constitute the specific shape or not to obtain the candidate objects.) acquired at a point in time earlier than the object sensing time of the sensor (Fahn: [0056] The control module 150 is coupled to the driving apparatus 110, the image capturing apparatus 120, the target object manipulating apparatus 130, and the ultrasonic sensing apparatus 140. Using the images acquired by the image capturing apparatus 120, the control module 150 detects the target objects to be manipulated and plans a manipulating order. Moreover, the control module 150 enables the driving apparatus 110 to steer the mobile robot 100 to move in the space according to dynamically planned moving paths) as the moving speed is slower (Fahn: [0068] the control module 150 can enable the driving apparatus 110 to change the moving direction and the moving speed of the mobile robot 100 to approaches to the target objects).

REGARDING CLAIM 13, Choe in view of Smith remains as applied above to claim 12, and further, Choe in view of Smith do not explicitly disclose, the controller is further configured to recognize an attribute of an object sequentially with respect to images acquired in a predetermined object area by the camera, and determine a final attribute of the object based on a plurality of recognition results from the sequential recognition.
Fahn teaches, “if a position of an object in the latest one of the captured images is much different from a position of the object in one of the captured images previous to the latest one of the captured images, it means that a moving velocity of the object is fast” (Fahn: [0077]), for the benefit of determining object characteristics in the robot environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Choe to include determining characteristics taught by Fahn. One of ordinary skill in the art would have been motivated to make this modification in order to determine object characteristics in the robot environment.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 20130056032 A1) in view of Smith (US 20150166060 A1) as applied to claim 1 above, and further in view of Hashimoto (US 20140132707 A1).

REGARDING CLAIM 9, Choe in view of Smith remain as applied above to claim 1, and further, Choe also teaches, the controller is further configured to extract an extraction target area from the image acquired by the camera (Choe: [0065] The control unit 130 may extract feature points from the image information captured by the image detection unit.).
Choe in view of Smith do not explicitly disclose, shifting the extraction target area in proportion to a difference between a distance from the sensed object to the second sensor and a distance from the sensed object to the third sensor.
Hashimoto teaches, “The pixel area determining unit 52 positions the pixel area by, for example, moving the position of the pixel area with the determined size in the right, left, upward, and downward directions so as to include the feature point in the pixel area with the determined size. The pixel area determining unit 52 preferably positions the pixel area so that the feature point is located at the center of the pixel area with the determined size or within a predetermined pixel range of the center” (Hashimoto: [0038]), for the benefit of extracting pertinent image information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Choe to include image shifting taught by Hashimoto. One of ordinary skill in the art would have been motivated to make this modification in order to extract pertinent image information.

Claim 14 and 16-20 is rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 20130056032 A1) in view of Smith (US 20150166060 A1), Fahn (US 20100298977 A1), and Kim (US 20150142169 A1).

REGARDING CLAIM 14, Choe discloses, sensing, by a sensor unit, an object during movement of the mobile robot (Choe: [0069] Referring to FIG. 2 or 3, the robot cleaner further includes an obstacle detection unit 151 having one or more sensors, and configured to detect peripheral obstacles using detection signals of the sensors, and to output obstacle information. The control unit 130 creates a map based on the obstacle information.); extracting a part of an image acquired from a camera corresponding to a direction in which the object sensed by the (Choe: [0065] The control unit 130 may extract feature points from the image information captured by the image detection unit. Then, the control unit 130 may recognize the position of the robot cleaner based on the feature points, and may create a map with respect to a cleaning region; [0070] The first sensor is configured to detect an object which exists in a moving direction of the robot cleaner, i.e. an obstacle, and then transmits obstacle information to the control unit 130. That is, the first sensor detects protrusions, appliances, furniture, wall surfaces, wall corners, etc. which exist on a moving path of the robot cleaner, and then transmits obstacle information to the control unit. The first sensor may be implemented as an infrared ray sensor, an ultrasonic sensor, an RF sensor, a geomagnetic sensor, etc. And, the second sensor detects an obstacle which exists at the front or lateral side, and transmits obstacle information to the control unit.); a first sensor which is disposed on a front surface of the main body (Choe: [0070] the obstacle detection unit 151 includes first sensors installed on a front circumferential surface of the robot cleaner) and emits a signal for object detection (Choe: [0070] the obstacle detection unit 151 includes first sensors installed on a front circumferential surface of the robot cleaner); and a second sensor and a third sensor which are spaced apart in left and right directions from the first sensor (Choe: [FIG. 2] and a second sensor and a third sensor which are spaced apart in left and right directions from the first sensor  can be observed.).
Choe does not explicitly recite the terminology "emits a signal for object detection". However, Choe discloses "[0070] The first sensor is configured to detect an object which exists in a moving direction of the robot cleaner, i.e. an obstacle, and then transmits obstacle information to the control unit 130", which implicitly discloses an emission component.

However, in the same field of endeavor, Fahn teaches, “In an embodiment of the present invention, the step of searching the specific shape to obtain the candidate objects in the image includes the following steps. First, an edge detection operation is performed on the image to extract a plurality of edge features. Next, whether the edge features constitute the specific shape or not is determined to obtain the candidate objects” (Fahn: [0012]); “since the control module 150 has obtained the positions of each of the target objects, the control module 150 can enable the driving apparatus 110 to change the moving direction and the moving speed of the mobile robot 100 to approaches to the target objects” (Fahn: [0068]) for the benefit of changing robot approach to an object based upon object characteristics.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Choe to include robot movement based on object characteristics taught by Fahn. One of ordinary skill in the art would have been motivated to make this modification in order to change robot approach to an object based upon object characteristics.
Choe in view of Fahn do not explicitly disclose, which is indicative that the mobile robot is able to climb the object.
However, in the same field of endeavor, Kim teaches, “If the height of the obstacle is less than the first reference height, the controller 630 controls the cleaning robot to be in the flat ground movement; if the height of the obstacle is equal to or greater than the first reference (Kim: [0446]); (Kim: [FIG. 30, 37A-37D]) the mobile robot is able to climb the object can be observed, for the benefit of navigating obstacles in a robot environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Choe to include climbing taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to navigate obstacles in a robot environment.
Choe in view of Fahn and Kim does not explicitly disclose, and receive the signal from the first sensor.
However, in the same field of endeavor, Smith discloses, [0067] “In addition, the emitters 530e and the receivers 530r may be disposed on other portions of the robot body 110, such as right and left sides of the robot body 110, a back side of the robot body 110, or any other appropriate location… [0068] Referring to FIGS. 9A and 9B, the sonar system 530 may be disposed on an upper portion 132 (see FIG. 1) of the bumper 130 and/or on the front face 113 of the bumper 130. The sonar system 530 includes emitters 530e arranged to emit sound waves 532 and receivers 530r arranged to receive the reflection of the emitted sound waves 532 in a receiving wave field 534. The emitters 530e and the receivers 530r are arranged along the forward drive direction F. The emitted sound waves 532 and the received sound waves 534 may each have an angle .beta..sub.1,.beta..sub.2 of between about 45.degree. and about 270.degree.. Moreover, the sonar system 530 may emit sound waves in a side-to-side and/or up-[0067-0073] for further discussion of second and third (or more) sensors receiving signals from a single emitting sources), for the benefit of increasing periphery observation and reducing the number of components.
Smith does not explicitly recite the terminology "receive the signal from the first sensor". However, Smith discloses a sensor system comprising a plurality of emitters and receivers with overlapping coverage (see at least figures 9A-B and 10A-C), wherein a plurality of receivers sense data from a single emission source, which reads on the claimed element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system and method for remotely controlling a robot disclosed by a modified Choe to include a plurality of receivers for a single source emission taught by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to increase periphery observation and reducing the number of components.

REGARDING CLAIM 16, Choe in view of Fahn, Kim, and Smith remain as applied above to claim 14, and further, Fahn also teaches, when the object is sensed from a forward-right direction of the main body at a point in time, extract a right lower area of the selected image acquired at the point in time; when the object is sensed from a forward-left direction of the main body at the point in time, extract a left lower area of the selected image acquired at the point in time; and when the object is sensed from a forward direction of the main body at the point in time, extract a central lower area of the selected image acquired at the point in time (Fahn: [0061] In the present embodiment, after obtaining the candidate objects, the control module 150 divides the image into a plurality of sub-image areas, and determines that which one of the sub-image areas has the most candidate objects, wherein each of the sub-image areas is respectively associated with an orientation directed from the mobile robot, such as the front, the left, and the right.).

REGARDING CLAIM 17, Choe in view of Fahn, Kim, and Smith remain as applied above to claim 14, and further, Choe also teaches, storing the extracted part of the image (Choe: [0052] FIGS. 60 and 61 are views showing a screen of a terminal, for explaining an operation to store a video-recorded image in a memory).

REGARDING CLAIM 18, Choe in view of Fahn, Kim, and Smith remain as applied above to claim 14, and further, Kim also teaches, the controlling of the driving of the travel driver comprises performing control to perform an avoidance operation when the sensed object is not an object that the mobile robot is able to climb (Kim: [0446] If the height of the obstacle is less than the first reference height, the controller 630 controls the cleaning robot to be in the flat ground movement; if the height of the obstacle is equal to or greater than the first reference height but equal to or less than a second reference height, the controller 630 controls the cleaning robot to be in the climbing movement; and If the height of the obstacle is greater than the second reference height, the controller 630 controls the cleaning robot to be in the avoidance movement.).

REGARDING CLAIM 19, Choe in view of Fahn, in further view of Kim remain as applied above to claim 14, and further, Fahn also teaches, the extracting of the part of the image comprises extracting (Fahn: [0026] In an embodiment of the present invention, the control module performs an edge detection operation on the image to extract a plurality of edge features, and determines whether the edge features constitute the specific shape or not to obtain the candidate objects.), based on a moving direction and a moving speed of the main body (Fahn: [0068]  the control module 150 can enable the driving apparatus 110 to change the moving direction and the moving speed of the mobile robot 100 to approaches to the target objects), a part of an image acquired at a specific point in time earlier than an object sensing time of the sensor unit from among the plurality of continuous images (Fahn: [0056] The control module 150 is coupled to the driving apparatus 110, the image capturing apparatus 120, the target object manipulating apparatus 130, and the ultrasonic sensing apparatus 140. Using the images acquired by the image capturing apparatus 120, the control module 150 detects the target objects to be manipulated and plans a manipulating order. Moreover, the control module 150 enables the driving apparatus 110 to steer the mobile robot 100 to move in the space according to dynamically planned moving paths).

REGARDING CLAIM 20, Choe in view of Fahn, Kim, and Smith remain as applied above to claim 14, and further, Choe also teaches, when the sensor unit senses an object, storing position information of the sensed object and position information of the mobile robot in the storage and registering an area having a predetermined size around a position of the sensed object as an object area in a map (Choe: [0079] The user may input, through the input unit 300, a command instructing an output of one or more information among information stored in a storage unit. The input unit 160 may be implemented as one or more buttons. For instance, the input unit 160 may include an OK button and a set button. The OK button is used to input a command for certifying obstacle information, position information, image information, a cleaning region, a map, a cleaning path, a moving path, a patrolling path, etc; [FIG. 30] in figure 30 register an area having a predetermined size around a position of the sensed object as an object area in a map can be overserved e.g., charging station.).
Choe does not explicitly disclose, recognizing an attribute of the object sequentially with respect to images acquired by the camera during movement in the object area; and determining a final attribute of the object based on a plurality of recognition results from the sequential recognition.
However, in the same field of endeavor, Fahn teaches, “if a position of an object in the latest one of the captured images is much different from a position of the object in one of the captured images previous to the latest one of the captured images, it means that a moving velocity of the object is fast” (Fahn: [0077]), for the benefit of determining characteristics of objects in a robot environment.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 20130056032 A1) in view of Fahn (US 20100298977 A1), Kim (US 20150142169 A1), and Smith (US 20150166060 A1) as applied to claim 14 above, and further in view of Seo (KR 20150142475 A).

REGARDING CLAIM 15, Choe in view of Fahn, Kim, and Smith remain as applied above to claim 14, and further, Choe in view of Fahn, Kim, and Smith do not explicitly disclose, the recognizing of the object comprises recognizing an attribute of the object in the extracted part of the image based on data that is pre-learned through machine learning.
However, in the same field of endeavor, Seo teaches, “Obstacle identification device according to an embodiment of the present invention for achieving the above object, a camera for taking an image from the sky; A detection sensor for detecting objects around the robot; And a controller that matches the captured image with the detected object to identify a matching obstacle” (Seo: [0009]). “In addition, the controller may extract feature points indicating an obstacle from the captured image, and compare the extracted feature points with the detected object to identify the matching obstacle” (Seo: [0010]). “In addition, the controller may further identify additional obstacles through a machine learning algorithm using the characteristics of the identified matching obstacle in the captured image” (Seo: [0011]), for the benefit of obstacle identification of a robot environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Choe to include identifying obstacles through a machine learning algorithm taught by Seo. One of ordinary skill in the art would have been motivated to make this modification in order to identify obstacles of a robot environment.

Response to Arguments
Applicant’s arguments, see pg.9, § heading - Double Patenting, filed 10-28-2021, with respect to the rejection of claim 1 on the grounds of non-statutory double patenting have been fully considered and are persuasive.  The rejection of claim 1 on the grounds of non-statutory double patenting has been withdrawn.

Applicant’s arguments, see pg. 9, § heading – Claim Interpretation, filed 10-28-2021, with respect to the claim interpretation and corresponding 112(f)(a)(b) for “image acquisition unit” have been fully considered and are persuasive.  The claim interpretation and corresponding 112(f)(a)(b) for “image acquisition unit” has been withdrawn.

Applicant’s arguments with respect to claim(s) 1 and 2 claim interpretation and corresponding 112’s (f)(a)(b) for “travel drive unit configured to move”, “object recognition module configured to recognize”, and “travel control module configured to control” have been considered but are moot because the new ground of claim interpretation and corresponding 112(f) specifically challenged in the argument relies on the new/amended language (see §7 and §8, supra).
Further, the office will apply 35 U.S.C. §112(f) to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
See MPEP §2181(I)

Therefore, the examiner has respectfully applied 112(f) claim interpretation to:
“an object recognizer configured to recognize” in claims 2 and 5.
“a travel driver configured to move” in claim 1.
“a travel controller configured to control” in claim 2.

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC §102 have been considered but are moot because the new ground of rejection does not rely on the prior art combination applied in the prior rejection of record (07-23-2021) for matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejection of claim 14 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the prior art combination applied in the prior rejection of record (07-23-2021) for matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rew (US 20100286825 A1), additionally/alternatively discloses at least the amended portions of claim 1 and 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663